DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 29 June 2021 has been entered.
Acknowledgement is made to applicant’s amendment of claim 1. Claims 1-15 are pending in this application.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2019/0001753 A1 – of record), in view of at least one of Saeki (JP 2007-223493A – of record), or Nakata (US 2013/0248068 A1 – of record), and further in view of at least one of Fugier et al. (US 2011/0120610 A1), or Mukai.
Regarding claim 1, Hayashi teaches a pneumatic tire 10 whose tread portion 16 is configured to have a plurality of circumferentially extending main grooves 11, 12, 13; and a sipe 33 which extends in a tire width direction in a rib shaped land portion 23 which is delimited by the plurality of main grooves; see examiner provided reproduction of Figure 3 below (with added annotations to facilitate discussion of the prior art).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The vehicle has a specified/preferred mounting, where IN indicates an inner side of a tire fitted on a vehicle, see [0020]. FIG. 3 above depicts a tire having a preferred forward direction of rotation as upwards, since the tread pattern is configured to be mounted having the left side of the tread pattern (IN) face the vehicle. Thus, the sipe 33 has a leading and trailing edge; where chamfered portion 23C is positioned on the leading edge (with respect to the forward direction of rotation) and chamfered portion 23B is positioned on the trailing edge of the sipe (with respect to the forward direction of  circumferentially opposite to each chamfered area, see a plan view of the tread portion depicted in FIG. 4 below. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

This corresponds to the claimed (sipe comprising a leading side edge and a trailing side edge, a chamfered portion shorter than a sipe length of the sipe being formed in each of the leading side edge and the trailing side edge, a non-chamfered region comprising no other chamfered portion being present in a part facing each chamfered portion of the sipe).
Hayashi does not explicitly disclose the physical characteristics of the sipe and chamfered portions such as Feature A) cross-sectional area, depth and width; nor Feature B) orientation of the sipe and chamfered portion with 
With respect to Feature A:
Saeki discloses a pneumatic tire having a tread pattern including the use of sipes 40 having chamfered portions 43, 47, see Figure 4 below. The chamfered portions 43, 47 have a shallower depth than the maximum depth of the sipes 40, and the sipe has a constant width from the radially innermost portion of the chamfered portions to the radially inner sipe bottom.  

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Saeki further discloses at least one of the chamfered portions when viewed as a cross-section perpendicular to a longitudinal direction of the sipe comprises a profile line that projects outwards in the tire radial direction beyond a chamfer reference line connecting both ends of the chamfered portion. Namely, the convex shaped chamfer surface is a non-linear inclined 
[AltContent: arrow][AltContent: textbox (Convex shaped inclined surface (profile line))][AltContent: arrow][AltContent: textbox (Chamfer reference line)]
    PNG
    media_image4.png
    542
    510
    media_image4.png
    Greyscale

As to the chamfered portion is composed of a single arc: Saeki discloses that when the shape of the chamfer is a convex arc portion 48 formed of an arc with a large curvature radius, then the inclination angle with respect to the radial direction at the radially outer ends of the inclined surfaces 43 and 47 becomes larger, and the reaction force is larger than when the longitudinal sectional shape of the inclined surfaces 43 and 47 are a straight line. Therefore, the acting direction of “force” J can be made closer 
Moreover, a cross-sectional area “a” of a chamfered region surrounded by the profile line, the sipe, and a tread contact surface of the tread portion corresponds to the amount of material removed to create the nonlinear chamfer, see the region encompassing the vertical lines above; and the cross-sectional area “b” of a reference region surrounded by the chamfer reference line, the sipe, and the tread contact surface corresponds to the amount of material removed to create the linear chamfer, see the region encompassing the horizontal lines above. Thus, Saeki depicts a cross-sectional area ”a” that is smaller than a cross-sectional area “b”. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sipe having chamfered portions of Hayashi to have a maximum depth of the chamfered portion be more shallow than the maximum sipe depth, the sipe width be constant in a range from an end positioned inward of the chamfered portion in a tire radial direction to a groove bottom of the sipe, have the chamfered portion be formed of a single arc, and have a cross-sectional area of a chamfered region be smaller than a cross-sectional area 
In the alternative with respect to Feature A:
Nakata discloses a tread pattern having a chamfered narrow groove 7a, 7b – (corresponds to a sipe since the narrow groove having a width of 1.2 mm is within the applicants defined “sipe is a narrow groove having a groove width of 1.5 mm or less, see PGPUB – [0036]”), where the chamfered portion 12 is configured to be formed as a single arc;

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    347
    296
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    371
    364
    media_image7.png
    Greyscale

And when viewed as a cross-section perpendicular to a longitudinal direction of the narrow groove/sipe comprising a profile line 12, that projects outwards in the tire radial direction beyond a chamfer reference line m, connecting both ends P, Q, of the chamfered portion, and a cross-sectional area a – (see reproduction of applicants FIG. 5C to facilitate area a discussion) of a chamfered region surrounded by the profile line m, the sipe 13, and a tread contact surface of the tread portion being smaller than a cross-sectional area b – (see reproduction of applicants FIG. 5D to facilitate 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sipe having chamfered portions of Hayashi to have the chamfered portion be formed of a single arc, and have the claimed cross-sectional area sizing as taught by Nakata to provide the tread pattern with improved on snow performance by changing the shape of the chamfered portion of a narrow groove/sipe as disclosed by Nakata.
With respect to Feature B:
Fugier discloses a tire having a tread pattern 10 wherein the ground contacting land portion 12 is configured to have narrow portions 30 – (construed as a sipe) and widened portions 40 – (construed as chamfers). The narrow and widened portions are arranged such that each of the chamfered portions have a sipe edge extending along a length direction of the sipe where the chamfered portion meets the sipe and an opposite edge opposite the sipe edge, where a tire width direction component of a length of 
[AltContent: textbox (Sipe width direction component length is shorter than opposite edge width direction component length)]

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Sipe edge)][AltContent: arrow]
[AltContent: textbox (Opposite edge)][AltContent: oval][AltContent: connector][AltContent: ][AltContent: arrow][AltContent: arrow]
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


Fugier discloses such a configuration has a ratio R of as high as 5. That is, the sum of the lengths of the wide portions of the cutout 40 and the sum of the lengths of the narrow portions of the cutout 30 is greater than or equal to 0.2 and less than or equal to 5; whereby such a ratio presents an advantageous compromise between the way in which the cutout acts like a sipe and its ability to “dig into” the snow, see [0023]-[0025]. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sipe and chamfer portions of Hayashi in the claimed manner, as taught by Fugier to provide the tire with improved handling on snowy roads as disclosed by Fugier.
In the alternative with respect to Feature B
Mukai discloses a tire having a tread pattern wherein the ground contacting land portion 5c is configured to have sipe portions 20 and chamfered portions 21. The sipes and chamfered portions are arranged such that each of the chamfered portions have a sipe edge extending along a length direction of the sipe where the chamfered portion meets the sipe and an opposite edge opposite the sipe edge, where a tire width direction component of a length of the sipe edge in the tire width direction is shorter than a tire width direction component of a length of the opposite edge in the tire width direction.
[AltContent: textbox (Chamfer length)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Sipe length)]
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sipe and chamfer portions of Hayashi in the claimed manner, as taught by Mukai to provide the tire with improved ride comfort as disclosed by Fugier, see [0042].
Regarding claims 2-3, as previously discussed, modified Hayashi discloses a chamfered sipe whose convex shape provides a cross-sectional area ”a” that is smaller than a cross-sectional area “b”. That is, the cross-sectional area “a” is reduced as a result of the increased tread material 
It is considered the same increased tread material (protruding portion) that creates the convex chamfer, likewise reduces the available volume “Va” of the chamfered region with regards to the available volume “Vb” of the reference region. 
Modified Hayashi further discloses as the inclination angle with respect to the radial direction at the radially outer ends of the inclined surfaces 43 and 47 becomes larger (the protruding portion), the reaction force is larger than when the longitudinal sectional shape of the inclined surfaces 43 and 47 is a straight line, which improves the performance on ice, see Saeki [0033]. 
Therefore, the convex shaped chamfer is a result effective variable; where specifically, Saeki discloses the on ice performance is improved depending on the shape of chamfer. Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cross-sectional area and volume of the chamfered region of modified Hayashi to be 
Regarding claim 4, as previously discussed, modified Hayashi discloses the convex shaped chamfer is a result effective variable. 

    PNG
    media_image10.png
    464
    565
    media_image10.png
    Greyscale

And as depicted above in the reproduction of Saeki - Figure 9 above, an offset distance between the profile line (radius of curvature) of the chamfer (distance A) and the chamfer reference line (distance B) with respect to a width direction end of the sipe on a tire surface drawn on a straight line has a measurable distance; where Saeki discloses the on ice 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the offset distance of the chamfered region of modified Hayashi to be within the claimed range to yield the predictable and expected result of improving on ice performance by changing the shape of the chamfer to a convex shape.
Regarding claim 5, modified Hayashi discloses sipe 20 and corresponding chamfer portion 21 are configured to have depths H20 and H21; Where H20 ≈ H9 ≈ 4.0 to 7.0 mm, see Mukai [0033], [0042] and H21 > H12 ≈ 1.0 to 2.0 mm, see [0036], [0042]. Therefore taking a reasonable chamfered portion 21 depth H21 of 2.5 mm and a reasonable sipe 20 depth H20 of 6 mm; gives x = 6 mm * 0.1 ≈ 0.6, y=2.5 mm and x = 6 mm * 0.3 + 1 ≈ 2.8 mm. Thus, 0.6mm ≤ 2.5 mm ≤ 2.8 mm, which satisfies the formula. One would consider the use of such depths as modified Hayashi discloses the use of a chamfered portion sipe provides improved ride comfort, steering stability and wear resistance, see Mukai [0007]. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie 
Regarding claims 6-9, as previously discussed, modified Hayashi discloses at least one side of the chamfered portions 23C is opened to the main groove 13, see FIG. 4 below

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image10.png
    464
    565
    media_image10.png
    Greyscale

And Saeki discloses a chamfered sipe having an offset distance A, see Figure 9 above. It being noted the chamfered portion 23C as it extends axially across the rib narrows from the main groove end of the sipe towards the rib center. It naturally follows the offset distance A/cross-sectional area “a” at the closed end of 23C which is towards the rib center is smaller than the offset distance A/cross-sectional area “a” at the wide end of 23C, since the amount of chamfering becomes gradually less as the chamfered portion extends toward the rib center. 
Moreover, as previously discussed, the convex shaped chamfer is a result effective variable whose specified shape offers a predictable 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the chamfered region of modified Hayashi be configured in the claimed manner as the prior art discloses all the structure thereof and doing so would provide the predictable advantage of improving on ice performance by changing the shape of the chamfer to a convex shape.
Regarding claims 10-13, modified Hayashi discloses the pneumatic tire 10 is configured to have OUT indicate an outer side of a tire fitted on a vehicle, while IN indicates an inner side of a tire fitted on a vehicle, see [0020] – (corresponds to a designated mounting direction with respect to a vehicle) and the tread pattern with respect to the center line CL of the tire has differently shaped grooves, see FIG. 3 – (corresponds to being asymmetric with respect to two sides of a tire center line). 
And as previously discussed in the rejection of claims 6-9: modified Hayashi discloses at least one side of the chamfered portions 23C is opened to the main groove 13, and the chamfered portion 23C as it extends axially across the rib narrows from the main groove end of the sipe towards the rib 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the chamfered region of modified Hayashi be configured in the claimed manner as the prior art discloses all the structure thereof and doing so would provide the predictable advantage of improving on ice performance by changing the shape of the chamfer to a convex shape.
Regarding claims 14-15, modified 
And as previously discussed in the rejection of claim 4: modified Hayashi discloses the convex chamfered region is a result effective variable in consideration of a volume of the chamfered region. Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the chamfered region of modified Hayashi be configured in the claimed manner as the prior art discloses all the structure thereof and doing so would provide the predictable advantage of improving on ice performance by changing the shape of the chamfer to a convex shape.
Response to Arguments
Applicant's arguments filed 06/29/2021 have been fully considered but they are not persuasive.
 Applicant’s Argument #1
Applicant argues on Pgs. 1-2 that: Saeki does not teach or reasonably suggest forming the chamfered portion as a single arc; citing to Saeki [0034] as support for a presumed “teaching away” disclosure.
Examiner’s Response #1
Examiner respectfully disagrees. Saeki discloses that when the shape of the chamfer is a convex arc portion 48 formed of an arc with a large curvature radius, then the inclination angle with respect to the radial direction at the radially outer ends of the inclined surfaces 43 and 47 becomes larger, and the reaction force is larger than when the longitudinal sectional shape of the inclined surfaces 43 and 47 are a straight line. Therefore, the acting direction of “force” J can be made closer to the radial direction, and the performance on ice can be further improved, see [0026]-[0027]. It being noted this is a separate embodiment than the embodiment of [0034]. Therefore, “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments”.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). 
And, “The prior art' s disclosure of more than one alternative does not constitute a teaching away from any of the alternatives if such disclosure does not criticize, discredit, or otherwise discourage the solution claimed. ” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
 Thus, as both embodiments present improved on-ice performance, one would have good reason to form the convex portion as a single arc as this predictably and reasonably suggest a benefit would be derived from such a configuration. Notably, improved on ice performance of the tread.
The rejection is maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749